Citation Nr: 1402515	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-13 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to disability compensation allowance for a dependent effective August 25, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia. 

In a March 2010 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  The Veteran failed to appear at a hearing scheduled in August 2011 with no good cause shown.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704 (d) (2013).   

The Virtual VA paperless claims processing system contains an October 2013 Appellant's Brief submitted by the representative that has been considered.   

The issue of a waiver of overpayment of a debt was raised by the Veteran in a March 2008 notice of disagreement in the context of VA fault, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to obtain additional relevant evidence not yet associated with the paper or electronic claims files.  

In December 1996, the RO granted eligibility for Dependents' Educational Assistance under 38 U.S.C.A. § Chapter 35.  The RO provided a copy of VA Pamphlet 22-73-3, "Summary of Education Benefits" and "Dependents' Application for VA Education Benefits" (VA Form 22-5490).   In May 2003, the Veteran submitted a Request for Approval of School Attendance, VA Form 21-674, indicating that his dependent daughter, A.T.S., expected to start college education in September 2003.   

In correspondence in January 2007, the RO advised the Veteran of the receipt of information from Educational Assistance Benefits that dependent daughter, A.T.S., had been receiving Chapter 35 Dependents' Educational Assistance benefits effective in August 2003.  The RO advised the Veteran that disability allowances for dependents over the age of 18 could not be paid concurrently with Chapter 35 education benefits and proposed the recovery of overpayments.  In February 2008, the RO notified the Veteran that his disability compensation would be reduced to recover an overpayment.  Later the same month, the Debt Management Center in St. Paul, Minnesota, notified the Veteran that the overpayment was $9,164.47. 

The Veteran contended in correspondence in January 2007 and during an RO hearing in June 2007 that he did not reside with his daughter and was not aware of her actual school attendance or her application for Chapter 35 benefits.  

The daughter's education benefits file, including the application for Chapter 35 Dependents' Educational Assistance Benefits, is relevant to the appeal, as it likely contains the information to show the award, effective date, and payment of the benefits.  The file has not been forwarded for review by the Board.  Because various versions of the application form advised the applicant of the prohibition of concurrent receipt of education benefits and disability allowances for dependents and offered the applicant the opportunity to elect one or the other benefit, a review of this application and all correspondence associated with the award of education benefits is necessary to decide the appeal.  

Further, VA Education Procedures Manual, M22-4, contains procedures to be followed by the RO and the Regional Processing Office (RPO) with jurisdiction over the education program claim.  Upon receipt of a claim for education benefits under Chapter 35 at an RPO that does not hold the Veteran's disability compensation file, the RPO is directed to review the Benefits Delivery Network data to determine if compensation is being paid to or on account of the child.  When the concurrent payment of compensation would create an overpayment in the Veteran's compensation and pension award, the RPO must contact the RO, furnish specified information relevant to the education claim, and request a facsimile copy of the compensation and pension adjustment award without delay of the Chapter 35 payments to the student.  VA Education Procedures Manual, M22-4, Part VII, § 4.11 (b).  Evidence that VA followed these procedures is relevant, is not in the claims file, and is necessary to decide the appeal.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the education benefits file for the Veteran's daughter, including the application and notices of award of benefits to the daughter.  Associate the education file with the claims file. 

2.  Obtain internal correspondence or copies of electronic messages between the RO and RPO to demonstrate compliance with the required claim processing procedures.  Associate any documents obtained with the claims file.  

3.  Then, reajudicate the claim for disability compensation allowance for a dependent effective August 25, 2003.  If the benefit sought is denied, issue the Veteran and his representative a supplemental statement of the case and the opportunity to respond.  Otherwise, return the claims and education benefits file to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


